DIMENSIONAL INVESTMENT GROUP INC. SUPPLEMENT TO THE PROSPECTUS DATED FEBRUARY 28, 2015 (as supplemented on July 21, 2015) U.S. Large Cap Value Portfolio II DFA International Value Portfolio II The purpose of this Supplement to the Prospectus is to correct typographical errors contained in the discussion of the Portfolios’ fee waiver agreements. The subsection entitled “Fee Waiver Agreements” on page 16 of the Prospectus is replaced in its entirety as follows: Fee Waiver Agreements Effective July 21, 2015, pursuant to a Fee Waiver Agreement for the Portfolios, the Advisor has contractually agreed to permanently waive all or a portion of the management fee of each Portfolio to the extent necessary to limit the total management fees paid to the Advisor by a Portfolio, including the proportionate share of the management fees a Portfolio pays indirectly through its investment in other funds managed by the Advisor, to the rate listed below as a percentage of the average net assets of a class of a Portfolio on an annualized basis. Portfolio Expense Limitation Amount U.S. Large Cap Value Portfolio II 0.11% DFA International Value Portfolio II 0.21% The Fee Waiver Agreement will remain in effect permanently, unless terminated by the Fund. The date of this Supplement is December 28, 2015 DIMENSIONAL INVESTMENT GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2015 (as supplemented on July 21, 2015) U.S. Large Cap Value Portfolio II DFA International Value Portfolio II The purpose of this Supplement to the Statement of Additional Information (“SAI”) is to correct typographical errors contained in the discussion of the Portfolios’ fee waiver agreements. Footnotes 1 and 2 to the table in the section entitled “ADVISORY FEES” on page 24 of the SAI are replaced in their entirety with the following footnote: 1 Effective July 21, 2015, pursuant to a Fee Waiver Agreement for each of the Portfolios listed below, the Advisor has contractually agreed to permanently waive all or a portion of the management fee of each Portfolio to the extent necessary to limit the total management fees paid to the Advisor by a Portfolio, including the proportionate share of the management fees a Portfolio pays indirectly through its investment in other funds managed by the Advisor, to the rate listed below as a percentage of the average net assets of a class of a Portfolio on an annualized basis. Portfolio Expense Limitation Amount U.S. Large Cap Value Portfolio II 0.11% DFA International Value Portfolio II 0.21% The Fee Waiver Agreement will remain in effect permanently, unless terminated by the Fund. The date of this Supplement is December 28, 2015
